Citation Nr: 0312005	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-25 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative changes of the lumbar spine at L4-L5.

2.  Entitlement to an initial rating in excess of 10 percent 
for acute facet joint dysfunction, C4-C6.

3.  Entitlement to an initial rating in excess of 10 percent 
for a gunshot wound of the left arm and forearm.

4.  Entitlement to an initial rating in excess of 10 percent 
for a gunshot wound of the abdomen.    

REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from October 1976 to 
November 1998.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 RO rating decision.  In May 2001, 
the Board remanded so that a Travel Board hearing could be 
scheduled, but subsequently in May 2001, the veteran 
indicated that he no longer wanted such a hearing. 

REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 
et. seq., was enacted into law.  Implementing regulations 
were published by VA in August 2001, and made effective from 
date of the law's enactment.  38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2002).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  

To date, the RO has not addressed or referenced any of the 
provisions of the VCAA (its last supplemental statement of 
the case was issued in October 2000).  This case must be 
remanded to ensure compliance with the notice and duty to 
assist provisions contained in the VCAA.  In addition, 
because the RO has not yet considered whether the VCAA 
requires any additional notification or development action, 
issuing a decision at this time could be potentially 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92; see also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003) and VAOPGCPREC 1-2003 
(May 21, 2003).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.

VA last evaluated the veteran over three years ago 
(examinations were conducted in February 2000).  By the time 
this case is returned to the Board following remand, the 
reports of these examinations will be, in the Board's 
judgment, too dated to be properly considered 
"contemporaneous."  See, e.g., Green v. Derwinski, 1 Vet. 
App. 121 (1991).  New examinations should be conducted, as 
detailed below.  To ensure that these evaluations are fully 
informed, VA and private clinical data, dated since February 
2000, should be secured.  

Finally, the regulations for rating scars and intervertebral 
disc syndrome changed during this appeal.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 FR 54345, 54349 (August 
22, 2002).  The RO must evaluate the severity of the 
veteran's scars (resulting from his service-connected gunshot 
wounds) and intervertebral disc syndrome under both the old 
and the new regulations and afford him the benefit of 
whichever set of regulations that permits a higher rating.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Of course, a 
rating under revised criteria may not be afforded prior to 
the effective date of the revision.  

Accordingly, the case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied, including providing the 
veteran notice of the section 5103 
obligations relative to his claims on 
appeal.  See also 38 C.F.R. § 3.159 
(2002). 

2.  Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated him since February 2000.  Obtain 
records from each health care provider he 
identifies.  VA records obtained should 
include any notes, discharge  summaries, 
consults, and imaging (X-ray, MRI, CT 
scan).

3.  Make arrangements for the veteran to 
be afforded an examination for VA 
purposes.  Ensure that the veteran's 
claims folder is made available to the 
examiner in conjunction with this 
examination.  Any tests or procedures 
(including any x-rays) deemed necessary 
should be conducted.

Questions for examiner

a.  What are the ranges of motion of 
the veteran's cervical spine?  
Please indicate the normal ranges of 
motion.  

b.  What are the ranges of motion of 
the veteran's lumbar spine?  Please 
indicate the normal ranges of 
motion.

c.  Is the veteran right- or left-
handed?  What are the ranges of 
motion of his left elbow?  Please 
indicate the normal ranges of 
motion.

d.  Does the veteran's cervical 
spine, lumbar spine, and/or left 
elbow exhibit weakened movement, 
excess fatigability, or 
incoordination attributable due to a 
service-connected disability?  If 
so, please express this in terms of 
the degree of additional range of 
motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  If any 
determination cannot be made, please 
indicate the reason(s) why.

e.  Could pain could significantly 
limit functional ability during 
flare-ups or when the veteran's 
cervical spine, lumbar spine, and/or 
left elbow are used repeatedly over 
time?  If so, this determination 
should be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.  If this determination 
cannot be made, please indicate the 
reason(s) why.

f.  With regard to any shell 
fragment wound scars of the 
veteran's abdomen and left elbow: 

i.  Provide the specific 
measurements of each scar, in 
square inches.  

ii.  Are any of the scars 
adherent, tender, painful on 
objective demonstration, deep 
(i.e. associated with 
underlying soft tissue damage) 
or unstable (associated with 
frequent loss of covering of 
skin over the scar)?

iii.  Are any of the scars 
poorly nourished with repeated 
ulceration, or cause any 
limitation of function of part 
affected (such as the left 
elbow)?  If so, describe this 
limitation in detail.

iv.  What is the degree of 
disfigurement or repugnancy 
(slight, moderate, severe, or 
complete) caused by the scars, 
if any?  

4.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision. 

5.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  Ensure that all notification and 
development action required by the VCAA 
is completed.

6.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the VCAA and the revised 
criteria for rating scars and 
intervertebral disc syndrome.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


